DETAILED ACTION
Claims 1-12 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statements (IDS) on 11/24/2020.  This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action. 

Drawings
The drawings filed on 9/9/2020 are acceptable as filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 12 is directed towards a process, and claims 1-11 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “determines a power interchange condition between: (i) a first user that requires for power interchange in a first time period prior to a second time period under a condition that it provides power in the second time period and (ii) a second user that can provide power to the first user in the first time period,” “obtains: (i) information for identifying the first time period; and (ii) information indicating a first target value related to a power amount provided to the first user from the second user in the first time period,” “obtains information indicating a condition for providing power by the second user in the first time period,” and “determines at least one of: (i) a second target value related to a power amount provided to the second user from the first user in the second time period and (ii) a parameter that indicates a relationship between the first target value and the second target value, based on the information obtained.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory A condition determination apparatus… a demand-side condition obtaining unit…, a supply-side condition obtaining unit…, a return condition determination unit,” (computer processor and memory with computer instructions). Additionally, independent claims 11 and 12 recite further additional elements: “A non-transitory computer readable storage medium that stores a program, wherein the program makes a computer perform a condition determination method for determining a power interchange condition” (computer processor and memory with computer instructions). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0109]-[0110]). The recited computer elements and functions that are applied to the abstract idea in the claims are “A condition determination apparatus… a demand-side condition obtaining unit…, a supply-side condition obtaining unit…, a return condition determination unit,” (computer processor and memory with computer instructions). Additionally, independent claims 11 and 12 recite further additional elements: “A non-transitory computer readable storage medium that stores a program, wherein the program makes a computer perform a condition determination method for determining a power interchange condition” (computer processor and memory with computer instructions). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-10 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-10 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 2-10 do not recite further additional elements.
Regarding claims 1-11, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0109]-[0110]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims are directed towards system or apparatus claims but they do not recite structural features but rather recite features such as “A condition determination apparatus… a demand-side condition obtaining unit … a supply-side condition obtaining unit …a return condition determination unit,” etc.  which are primarily software terms per se. Therefore these claims appear to be directed towards software per se and software is not a statutory category of patentable subject matter. Appropriate correction and/or clarification is required. The Office recommends amending the claims so that more structural features are recited in the bodies of these claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2011/0055036 to Helfan (hereafter referred to as Helfan).
As per claim 1, Helfan teaches:
A condition determination apparatus that determines a power interchange condition between: (i) a first user that requires for power interchange in a first time period prior to a second time period under a condition that it provides power in the second time period (Paragraph Number [0096] teaches if no predefined instructions are identified, as shown at 186, purchase offers are forwarded to a number of grid connected consumers 103 and/or utilities via the electricity commerce management unit 102 or directly. The electric energy purchase offer is provided as a purchase message defining a power demand rate, a power demand amount, and optionally a power demand period. The 
and (ii) a second user that can provide power to the first user in the first time period, the condition determination apparatus comprising: (Paragraph Number [0099] teaches as shown at 151, electric supply sell offers, which are generated by the electricity commerce devices 101 and forwarded via the communication network 110, are received by the electricity commerce management unit 102. Each electric supply sell offer is for a certain amount of power supply that is offered by one of the grid connected consumers 103. In such embodiments, each sell offer is provided as a sell offer message defining a power supply rate and an allocated amount of power supply. The sell offer is generated similarly to the described in FIG. 3. The sell offer message includes the period in which the grid connected consumer 103 renders the power supply available. Sell offers are conditioned. For example, a grid connected consumer 103 may condition the transmitting of a sell offer message in a reward rate, budgetary status and/or considerations, carbon footprint and/or credit, a charging status of electric storage cells, such as the electric storage cells 208 shown in FIG. 2 and the like).
a demand-side condition obtaining unit that obtains: (i) information for identifying the first time period (Paragraph Number [0113] teaches the electricity commerce management unit 102 calculates based thereupon supply and demand at a 
and (ii) information indicating a first target value related to a power amount provided to the first user from the second user in the first time period (Paragraph Number [0100] teaches as shown at 152, one or more electric energy purchase offers are received, via the communication network 110, from some or all of the electricity commerce devices 101 by the electricity commerce management unit 102, P2P connections with one or more electricity commerce devices 101 and the like. Each electric energy purchase offer defines a power demand amount for a certain grid connected consumer 10).
a supply-side condition obtaining unit that obtains information indicating a condition for providing power by the second user in the first time period (Paragraph Number [0096] teaches if no predefined instructions are identified, as shown at 186, purchase offers are forwarded to a number of grid connected consumers 103 and/or utilities via the electricity commerce management unit 102 or directly. The electric energy purchase offer is provided as a purchase message defining a power demand rate, a power demand amount, and optionally a power demand period. The rate amount, and/or the period of purchase offers are defined in values and/or ranges. The purchase offers, which are provided by each electric commerce device 101, are generated according to user inputs and/or automatically according to a pattern of domestic consumption and/or 
a return condition determination unit that determines at least one of: (i) a second target value related to a power amount provided to the second user from the first user in the second time period (Paragraph Number [0099] teaches as shown at 151, electric supply sell offers, which are generated by the electricity commerce devices 101 and forwarded via the communication network 110, are received by the electricity commerce management unit 102. Each electric supply sell offer is for a certain amount of power supply that is offered by one of the grid connected consumers 103. In such embodiments, each sell offer is provided as a sell offer message defining a power supply rate and an allocated amount of power supply. The sell offer is generated similarly to the described in FIG. 3. The sell offer message includes the period in which the grid connected consumer 103 renders the power supply available. Sell offers are conditioned. For example, a grid connected consumer 103 may condition the transmitting of a sell offer message in a reward rate, budgetary status and/or considerations, carbon footprint and/or credit, a charging status of electric storage cells, such as the electric storage cells 208 shown in FIG. 2 and the like).
and (ii) a parameter that indicates a relationship between the first target value and the second target value, based on the information obtained by the demand-side condition obtaining unit and the information obtained by the supply-side condition obtaining unit (Paragraph Number [0101] teaches as shown at 153, a match is identified between the purchase offers and the sell offers. As described above, each purchase offer 
As per claim 2, Helfan teaches each of the limitations of claim 1.
In addition, Helfan teaches:
further comprising: a first supply/demand expectation obtaining unit that obtains information indicating an expected value of power supply/demand of the first user in the second time period (Paragraph Number [0101] teaches as shown at 153, a match is identified between the purchase offers and the sell offers. As described above, each purchase offer reflects an estimated power supply demand and every sell offer reflects an estimated power production that is available for sell. These estimations may be used for evaluating current consumption among the grid connected consumers 103, separately and/or collectively. For example, a purchase offer for a daily consumption of 0.5 Kilo Watt (s) per hour (kWh) between 12:00 and 15:00 for up to 0.16 dollar per kWh may be matched with one or more sell offers having a total power availability that is in this price range. In another example, a sell offer for a daily output of 25 Kilo Watt (s) per hour 
wherein the return condition determination unit determines at least one of the second target value and the parameter, based on the information obtained by the demand-side condition obtaining unit, the information obtained by the supply-side condition obtaining unit, and the information obtained by the first supply/demand expectation obtaining unit. (Paragraph Number [0099] teaches as shown at 151, electric supply sell offers, which are generated by the electricity commerce devices 101 and forwarded via the communication network 110, are received by the electricity commerce management unit 102. Each electric supply sell offer is for a certain amount of power supply that is offered by one of the grid connected consumers 103. In such embodiments, each sell offer is provided as a sell offer message defining a power supply rate and an allocated amount of power supply. The sell offer is generated similarly to the described in FIG. 3. The sell offer message includes the period in which the grid connected consumer 103 renders the power supply available. Sell offers are conditioned. For example, a grid connected consumer 103 may condition the transmitting of a sell offer message in a reward rate, budgetary status and/or considerations, carbon footprint and/or credit, a charging status of electric storage cells, such as the electric storage cells 208 shown in FIG. 2 and the like).
As per claim 3, Helfan teaches each of the limitations of claims 1 and 2.
In addition, Helfan teaches:
further comprising: a second supply/demand expectation obtaining unit that obtains information indicating an expected value of power supply/demand of the second user in the second time period. (Paragraph Number [0096] teaches if no predefined instructions are identified, as shown at 186, purchase offers are forwarded to a number of grid connected consumers 103 and/or utilities via the electricity commerce management unit 102 or directly. The electric energy purchase offer is provided as a purchase message defining a power demand rate, a power demand amount, and optionally a power demand period. The rate amount, and/or the period of purchase offers are defined in values and/or ranges. The purchase offers, which are provided by each electric commerce device 101, are generated according to user inputs and/or automatically according to a pattern of domestic consumption and/or production of the respective grid connected consumer 103. The pattern may be a current pattern, and/or a dynamic and/or a statistic pattern based on data that is recorded during a period of few days, weeks, months, and years).
wherein the return condition determination unit determines, based on the information obtained by the first supply/demand expectation obtaining unit, one or more candidates that relate to time periods included in the second time period, the time periods in which the first user provides power to the second user (Paragraph Number [0096] teaches if no predefined instructions are identified, as shown at 186, purchase offers are forwarded to a number of grid connected consumers 103 and/or utilities via the electricity commerce management unit 102 or directly. The electric energy purchase offer is provided as a purchase message defining a power demand rate, a power demand amount, and optionally a power demand period. The rate amount, and/or the period of purchase offers are defined in values and/or ranges. The purchase offers, which are provided by 
determines at least one of the second target value and the parameter, based on an expected value of power supply/demand of the second user in the respective time periods of the one or more candidates indicated by the information obtained by the second supply/demand expectation obtaining unit (Paragraph Number [0101] teaches as shown at 153, a match is identified between the purchase offers and the sell offers. As described above, each purchase offer reflects an estimated power supply demand and every sell offer reflects an estimated power production that is available for sell. These estimations may be used for evaluating current consumption among the grid connected consumers 103, separately and/or collectively. For example, a purchase offer for a daily consumption of 0.5 Kilo Watt (s) per hour (kWh) between 12:00 and 15:00 for up to 0.16 dollar per kWh may be matched with one or more sell offers having a total power availability that is in this price range. In another example, a sell offer for a daily output of 25 Kilo Watt (s) per hour (kWh) between 08:00 and 15:00 for more than 0.15 dollar per kWh may be matched with one or more purchase offers having a matching total demand for power that is purchased for compensation in this price range).
As per claim 4, Helfan teaches each of the limitations of claim 1.
In addition, Helfan teaches:
further comprising: a second supply/demand expectation obtaining unit that obtains at least one of: (i) information indicating an expected value of power supply/demand of the second user in the first time period and (ii) information indicating an expected value of power supply/demand of the second user in the second time period. (Paragraph Number [0096] teaches if no predefined instructions are identified, as shown at 186, purchase offers are forwarded to a number of grid connected consumers 103 and/or utilities via the electricity commerce management unit 102 or directly. The electric energy purchase offer is provided as a purchase message defining a power demand rate, a power demand amount, and optionally a power demand period. The rate amount, and/or the period of purchase offers are defined in values and/or ranges. The purchase offers, which are provided by each electric commerce device 101, are generated according to user inputs and/or automatically according to a pattern of domestic consumption and/or production of the respective grid connected consumer 103. The pattern may be a current pattern, and/or a dynamic and/or a statistic pattern based on data that is recorded during a period of few days, weeks, months, and years).
wherein the return condition determination unit determines at least one of the second target value and the parameter, based on the information obtained by the demand-side condition obtaining unit the information obtained by the supply-side condition obtaining unit, and the information obtained by the second supply/demand expectation obtaining unit. (Paragraph Number [0099] teaches as shown at 151, electric supply sell offers, which are generated by the electricity commerce devices 101 and forwarded via the communication network 110, are received by the electricity commerce management unit 102. Each electric supply sell offer is for a certain amount of power 
As per claim 5, Helfan teaches each of the limitations of claims 1 and 4.
In addition, Helfan teaches:
wherein the condition for providing power by the second user in the first time period includes at least one of: (A) a condition that indicates a relationship between: (i) a situation of owner supply/demand of the second user in the first time period; and (ii) at least one of the second target value and the parameter; and (B) a condition that indicates a relationship between: (i) a situation of power supply/demand of the second user in the second time period; and (ii) at least one of the second target value and the parameter (Paragraph Number [0096] teaches if no predefined instructions are identified, as shown at 186, purchase offers are forwarded to a number of grid connected consumers 103 and/or utilities via the electricity commerce management unit 102 or directly. The electric energy purchase offer is provided as a purchase message defining a power demand rate, a power demand amount, and optionally a power demand period. The rate amount, and/or the period of purchase offers are defined in values and/or ranges. The purchase offers, 
and wherein the return condition determination unit identifies the first time period and a power amount to be provided from the second user to the first user in the first time period, based on the information obtained by the demand-side condition obtaining unit (Paragraph Number [0099] teaches as shown at 151, electric supply sell offers, which are generated by the electricity commerce devices 101 and forwarded via the communication network 110, are received by the electricity commerce management unit 102. Each electric supply sell offer is for a certain amount of power supply that is offered by one of the grid connected consumers 103. In such embodiments, each sell offer is provided as a sell offer message defining a power supply rate and an allocated amount of power supply. The sell offer is generated similarly to the described in FIG. 3. The sell offer message includes the period in which the grid connected consumer 103 renders the power supply available. Sell offers are conditioned. For example, a grid connected consumer 103 may condition the transmitting of a sell offer message in a reward rate, budgetary status and/or considerations, carbon footprint and/or credit, a charging status of electric storage cells, such as the electric storage cells 208 shown in FIG. 2 and the like).
based on the expected value of power supply/demand indicated by the information obtained by the second supply/demand expectation obtaining unit and the condition indicated by the information obtained by the supply-side condition obtaining unit, determines at least one of the second target value and the parameter if the identified power amount is interchanged in the identified first time period. (Paragraph Number [0101] teaches as shown at 153, a match is identified between the purchase offers and the sell offers. As described above, each purchase offer reflects an estimated power supply demand and every sell offer reflects an estimated power production that is available for sell. These estimations may be used for evaluating current consumption among the grid connected consumers 103, separately and/or collectively. For example, a purchase offer for a daily consumption of 0.5 Kilo Watt (s) per hour (kWh) between 12:00 and 15:00 for up to 0.16 dollar per kWh may be matched with one or more sell offers having a total power availability that is in this price range. In another example, a sell offer for a daily output of 25 Kilo Watt (s) per hour (kWh) between 08:00 and 15:00 for more than 0.15 dollar per kWh may be matched with one or more purchase offers having a matching total demand for power that is purchased for compensation in this price range).
As per claim 6, Helfan teaches each of the limitations of claim 1.
In addition, Helfan teaches:
wherein the demand-side condition obtaining unit obtains information about at least one of: (i) an instruction of the first user related to an upper limit value of a power amount provided in a unit time period, if power is provided in the second time period; (ii) an instruction of the first user related to an upper limit value of the number of unit time periods in which power is provided, among one or more unit time periods included in the second time period; and (iii) a history of power interchange of the first user. (Paragraph Number [0099] teaches as shown at 151, electric supply sell offers, which are generated by the electricity commerce devices 101 and forwarded via the communication network 
As per claim 7, Helfan teaches each of the limitations of claim 1.
In addition, Helfan teaches:
wherein the supply-side condition obtaining unit obtains information about at least one of: (i) an instruction of the second user related to an upper limit value of a power amount provided in a unit time period, if power is provided in the second time period; (ii) an instruction of the second user related to an upper limit value of the number of unit time periods in which power is provided, among one or more unit time periods included in the second time period; and (iii) a history of power interchange of the second user. (Paragraph Number [0099] teaches as shown at 151, electric supply sell offers, which are generated by the electricity commerce devices 101 and forwarded via the communication network 110, are received by the electricity commerce management unit 102. Each electric supply sell offer is for a certain amount of power supply that is offered by one of the grid connected consumers 103. In such embodiments, each sell offer is 
As per claim 8, Helfan teaches each of the limitations of claim 1.
In addition, Helfan teaches:
wherein the first user is an owner or a user of at least one of (i) a mobile device and (ii) portable device that include a storage battery (Paragraph Number [0111] teaches as shown at 231 of FIG. 7, the storage evaluation is based on external data pertaining to the rate of consumed electric energy. In such a manner, as shown at 232, the charging is performed to reduce electric energy cost and optionally increase the revenue that is gained from the delivery or distribution of electric energy to the electric grid 104. The electric storage manager 207 manages the charging of the one or more electric storage cells 208 according to the management unit which establishes the rate that is defined in available sell offers and purchase offers).
the second user is an owner, a manager or an operator of a charging apparatus to charge the storage battery, or a provider of power to charge the storage battery (Paragraph Number [0111] teaches the electric storage manager 207 manages the charging of the one or more electric storage cells 208 according to the management unit which establishes the rate that is defined in available sell offers and purchase offers. In 
wherein the second user provides power to the storage battery of the first user in the first time period (Paragraph Number [0111] teaches as shown at 231 of FIG. 7, the storage evaluation is based on external data pertaining to the rate of consumed electric energy. In such a manner, as shown at 232, the charging is performed to reduce electric energy cost and optionally increase the revenue that is gained from the delivery or distribution of electric energy to the electric grid 104. The electric storage manager 207 logs the charging, for example as shown at 233. The electric storage manager 207 interoperates with the electricity commerce device 101 that conducts the activities as shown at 231).
As per claim 9, Helfan teaches each of the limitations of claim 1.
In addition, Helfan teaches:
further comprising: a performance information obtaining unit that obtains, for each of a plurality of first power customers that configure a first community, information about a power interchange performance between the first power customer and the first community (Paragraph Number [0127] teaches the electricity commerce management unit 102 and/or electric commerce device 101 generates one or more performance profiles for some or all the grid connected consumers 103. These performance profiles allow evaluating, identifying and/or diagnosing malfunctions and/or decreased performance of renewable energy sources 105, s for example decreased performance of a PV array, for example decreased performance which has been caused by misalignment, shading, dirt and/or dust).
a contribution degree determination unit that determines at least one contribution degree of the plurality of first power customers to a surplus power amount of the first community in a certain time period, based on information about the performance obtained by the performance information obtaining unit wherein the plurality of first power customers include at least one of the first user and the second user (Paragraph Number [0128] teaches a grid connected consumer 103 may establish a long term and/or reoccurring relationships with one or more other grid connected consumer 103 for the purpose the energy consumption and/or production exchange. Energy storage means, for example batteries and/or capacitors, are used for storing electricity between the time the instance the electricity generation begins and an execution of a transaction).
As per claim 10, Helfan teaches each of the limitations of claims 1 and 9.
In addition, Helfan teaches:
further comprising: a request obtaining unit that obtains an interchange request from at least one of the plurality of first power customers, to request for interchanging at least a part of surplus power of the first community in a future time period to a second community that is different from the first community (Paragraph Number [0099] teaches 
an expectation information obtaining unit that obtains information indicating an expected value of the surplus power amount of the first community in the future time period (Paragraph Number [0096] teaches if no predefined instructions are identified, as shown at 186, purchase offers are forwarded to a number of grid connected consumers 103 and/or utilities via the electricity commerce management unit 102 or directly. The electric energy purchase offer is provided as a purchase message defining a power demand rate, a power demand amount, and optionally a power demand period. The rate amount, and/or the period of purchase offers are defined in values and/or ranges. The purchase offers, which are provided by each electric commerce device 101, are generated according to user inputs and/or automatically according to a pattern of domestic consumption and/or production of the respective grid connected consumer 103. The 
an interchange amount determination unit that determines a power amount to be interchanged from the first community to the second community in the future time period, based on: (i) the expected value of the surplus power amount indicated by the information obtained by the expectation information obtaining unit (Paragraph Number [0113] teaches the electrometers gather data pertaining to electric energy consumption and production and forward the data to allow empirical analysis. The total production of the renewable energy facilities 105 of the grid is calculated, for example for determining the scale production, the residential production, and/or the commercial production of a utility. The controller 210 calculates, for example according to outputs of the bidirectional metering unit 205, the total consumption of the grid connected consumer 103. The data is forwarded, using the communication interface 202, to the electricity commerce management unit 102. The electricity commerce management unit 102 calculates based thereupon supply and demand at a limited scale level, for example at the area near the grid connected consumer 103. The electricity commerce management unit 102 calculates accordingly patterns that portray the generation patterns, consumption habits and the consumption timings of the grid connected consumer 103. In such a manner, sell offers and/or purchase offers may be generated in low and high consumption periods in consideration of real time and historical data).
and (ii) the contribution degree in the future time period determined by the contribution degree determination unit (Paragraph Number [0128] teaches a grid connected consumer 103 may establish a long term and/or reoccurring relationships with 
As per claim 11, Helfan teaches:
A non-transitory computer readable storage medium that stores a program, wherein the program makes a computer perform a condition determination method for determining a power interchange condition (Paragraph Number [0049] teaches hardware for performing selected tasks according to embodiments of the invention could be implemented as a chip or a circuit. As software, selected tasks according to embodiments of the invention could be implemented as a plurality of software instructions being executed by a computer using any suitable operating system. One or more tasks according to exemplary embodiments of method and/or system as described herein are performed by a data processor, such as a computing platform for executing a plurality of instructions. The data processor includes a volatile memory for storing instructions and/or data and/or a non-volatile storage, for example, a magnetic hard-disk and/or removable media, for storing instructions and/or data. A network connection is provided as well. A display and/or a user input device such as a keyboard or mouse are optionally provided as well).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 12, claim 12 recites a method that is substantially similar to the method performed by the system found in claim 1 and is rejected for the same reasons put forth in regard to claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624